Citation Nr: 0529391	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-37 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





FINDINGS OF FACT

1.  The veteran had active duty from August 1966 to May 1970 
and January 1972 to March 1974.  

2.  The veteran has been service connected for hearing loss 
which is a complete grant of benefits sought on appeal.  

3.  The veteran has been service connected for tinnitus which 
is a complete grant of benefits sought on appeal.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the issue of entitlement to 
service connection for hearing loss have been met.  38 
U.S.C.A. § 7105 (West 2002).

2.  The criteria for dismissal of the issue of entitlement to 
service connection for tinnitus have been met.  38 U.S.C.A. § 
7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

In its February 2005 decision, the Board denied service 
connection for a back disability.  In the same decision, the 
Board remanded the issues of entitlement to service 
connection for hearing loss and tinnitus for an audiological 
examination.  After the examination was provided, the Appeals 
Management Center (AMC) granted service connection for both 
bilateral hearing loss and tinnitus in May 2005.  This is a 
complete grant of benefits sought and there remains no point 
of controversy.  

The Board notes that in its August 2005 brief, the veteran's 
representative cites to AB v. Brown, 6 Vet. App. 35 (1993), 
for the proposition that a claimant is presumed to be seeking 
the maximum benefits allowed by law and his claim remains 
alive unless the maximum benefit is granted.  The Board finds 
AB v. Brown is inapplicable to the case at hand.  Here, the 
veteran sought service connection for hearing loss and 
tinnitus.  By virtue of the AMC's May 2005 decision, the 
veteran was granted service connection for both hearing loss 
and tinnitus.  These grants represent complete grants of 
benefits sought on appeal.  Therefore, the Board does not 
have jurisdiction over the issues and the matter is 
dismissed.  38 U.S.C.A. § 7105(d)(5).

Furthermore, in a letter dated in June 2005, the AMC notified 
the veteran of the procedure should he disagree with its 
decision.  If the veteran seeks an increase to the disability 
evaluations for hearing loss and tinnitus, he should file a 
notice of disagreement at the agency of original jurisdiction 
within one year of the date of notice of the determination.  
See 38 C.F.R. § 20.201 (2004).  


ORDER

The appeal is dismissed.





	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


